Jordan, Justice.
Appellant was convicted by a jury for armed robbery, sentenced to 15 years and appeals.
The sole enumeration of error is that the evidence was insufficient to support the verdict. We have carefully reviewed the evidence, and while the identity of the appellant as the robber was circumstantial, the jury was authorized to conclude that it was sufficient to exclude every reasonable hypothesis save that of the guilt of the accused. Harris v. State, 236 Ga. 242 (223 SE2d 643) (1976).

Judgment affirmed.


Nichols, C. J., Undercofler, P. J., Ingram, Hall and Hill, JJ., concur.

John R. Turner, for appellant.
J. Lane Johnston, District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Staff Assistant Attorney General, for appellee.